DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/29/2021:
Claims 1, 10 and 17 have been amended. 
Claims 10-13 have been withdrawn. 
Claims 14-16 and 18 have been cancelled.
The previous 102 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 07/10/2019, 08/19/2019 and 03/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0005551 to Ishii in view of US Patent Application Publication 2018/0108941 to Lee et al.
With respect to claim 1, Ishii teaches an electrode slurry comprising: (A) a water-insoluble polysaccharide polymer fibers (a cellulose fiber), (B) a water soluble polymer (a carboxymethyl-group-containing cellulose ether or a salt thereof), and a negative electrode active material (a particulate material) containing at least (C) an electrode active material, the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber diameter of 5 nm to 3000 nm (within the range of 1 nm to 10 µm). (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

Ishii does not teach the cellulose fiber (A) having an average fiber length of 2 to 750 µm.
However, Lee et al. teach an electrode mixture solution including a cellulose fiber and an active material, wherein the cellulose fibers have an average diameter in the range of 10 nm to 1000 nm (within the range of 1 nm to 10 µm) and an average length in the range of 10 nm to 100,000 nm (overlapping range of 2 to 100 µm) (Lee et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ishii with the above from Lee et al. with the motivation of having a means such the diameter of the cellulose fiber is controlled within the above-described range, a fibrous phase is easily formed, the surface of the network structure prepared becomes uniform, and thereby interfacial properties can be improved

With respect to claim 2, Ishii teaches the electrode slurry, wherein, in terms of solid content, an amount of the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 0.1 to 2 parts (within the range of 0.1 to 3 parts) by weight based on 100 parts by weight of the negative electrode active material (a total amount of the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0061]-[0063]).

With respect to claim 3, Ishii teaches the electrode slurry, wherein, in terms of solid content, a total content of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) and the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is about 1 to 4 parts (within the range of 1 to 4.5 parts) by weight based on 100 parts by weight of a total amount of the composite particles of the negative electrode active material (the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0059]-[0071]).

With respect to claim 4, Ishii teaches the electrode slurry, wherein a ratio of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) relative to the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 2/0.3 (within the range of 95/5 to 20/80) in the former/the latter (weight ratio) in terms of solid content (Ishii: Example 7; Table 1). 

With respect to claim 5, Ishii teaches the electrode slurry, wherein the average fiber length of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)) is 2 µm (within the range of 2 to 100 µm) (Ishii: Section [0182]; Example 7).

With respect to claim 6, Ishii teaches the electrode slurry, wherein the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) contains CMC (a carboxymethyl cellulose or a salt thereof) (Ishii: Example 7; Table 1).

With respect to claim 7, Ishii teaches the electrode slurry, wherein the electrode active material (C) is mixed (coated) with the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

With respect to claim 8, Ishii teaches the electrode slurry, wherein the electrode active material (C) contains at least one member selected from the group consisting of (C1) a carbonaceous particle and (C2) a silicon particle (Ishii: Sections [0026]-[0027]). 

With respect to claim 9, Ishii teaches the electrode slurry, wherein a total content of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and the particulate material containing at least the electrode active material (C) is 10 to 40% (within the range of not more than 60%) by weight based on the whole slurry (Ishii: Section [0086]).  

With respect to claim 17, Ishii teaches a non-aqueous secondary battery comprising: a non-aqueous secondary battery electrode comprising a current collector and an electrode active material layer on at least one surface of the current collector, wherein the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber diameter of 5 nm to 3000 nm (within the range of 1 nm to 10 µm), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and a particulate material containing at least (C) an electrode active material (Ishii: Sections [0024]-[0027], [0045], [0059]-[0068], [0082] and [0182]; Example 7).

Ishii does not teach the cellulose fiber (A) having an average fiber length of 2 to 750 µm.
However, Lee et al. teach an electrode mixture solution including a cellulose fiber and an active material, wherein the cellulose fibers have an average diameter in the range of 10 nm to 1000 nm (within the range of 1 nm to 10 µm) and an average length in the range of 10 nm to 100,000 nm (overlapping range of 2 to 100 µm) (Lee et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ishii with the above from Lee et al. with the motivation of having a means such the diameter of the cellulose fiber is controlled within the above-described range, a fibrous phase is easily formed, the surface of the network structure prepared becomes uniform, and thereby interfacial properties can be improved

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/26/2022